DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “*SiH3-xRx,” in line 2 but it is not clear what is the range of x.  From the instant specification, “the silicon core has a surface that includes a silicon-hydrogen group (*SiHx) where 1≤x≤3,” ([0009] US 2020/0233704).  For the purpose of this Office Action, the limitation has been interpreted as  “*SiH3-xRx where 1≤x≤3, ”.
4.	Claim 1 recites the limitation "the first layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a first layer".
5.	Claims 2-15 are rejected as depending from claim 1.
6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject of core” in line 3.  It is not clear whether it is the same core or different core as recited in claims 1 and 7 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “an ion into and out of the core”.
7.	Claims 16 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 16 recites the limitation "the converting" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a converting".
9.	Claims 17-19 are rejected as depending from claim 16.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4-6, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adireddy et al. (US2020/0115397).
Regarding claim 1, Adireddy discloses a silicon nanoparticle (abstract) comprising: a core of silicon having an outer surface comprising *SiH3-x Rx where 1≤x≤3, wherein: *Si is a silicon atom on the outer surface of the Si NP ([0051]), a first layer covers at least a portion of the outer surface, R is a ligand comprising at least one of -O-R', -C-R', -N-R', -Si-R', or -S-R', and R' is a functional group comprising at least one of boron, carbon, oxygen, nitrogen, hydrogen, sulfur, or phosphorus([0057]-[0058], [0032]).  
Regarding claim 2, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses  the core has an average particle size in the range of about 20 nm to about 500 nm ([0053]) which is within the claim range of between 1 nm and 500 nm, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 4, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses R' is derived from a reactant([0067]).  
Regarding claim 5, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses the reactant comprises at least one of N-methyl-2-pyrrolidone (NMP), 1-hexene, 1-hexanol, 1-hexanethiol, 1- dodecene, 1-dodecanol, 1-dodecanethiol, 1-octadecene, 1-octadecanol, 1-octadecanethiol, polyethylene glycol methyl ether, polyethylene oxide vinyl ether, phenol, aniline, benzoic acid, benzaldehyde, styrene, 2-naphthol, 2-vinylnaphthalene, 2-
Regarding claim 6, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses R' comprises at least one of an alkyl group, an alkenyl group, an alkynyl group, a carbonyl group, an aromatic, a halo group, an ester, an ether, a carboxylic acid, a carboxylate, an aldehyde, an alcohol, an alkoxide, an amine, an amide, an imine, an imide, a diimide (azo group), a nitrile, a cyanate, a nitroso, an oxime, a nitro, a thiol, a thiolate, a sulfonyl, a sulfonic acid, a sulfonate, a sulfonamide, a phosphonic acid, a phosphonate, or a thiol carbonyl([0051], [0054], [0057]-[0058]).  
Regarding claim 16, Adireddy discloses a method ([0067], Fig. 1) comprising: reacting, in a mixture([0067]), a silicon nanoparticle (Si NP) with a reactant([0067]), wherein: the Si NP has a silicon core([0051], [0067]), the silicon core has an outer surface comprising a silicon-hydrogen group (*SiHx) where 1≤x≤3 ([0051]), *Si is a silicon atom on the outer surface of the Si NP([0051]), the reacting results in a converting of a portion of the * SiHX to produce a functionalized silicon nanoparticle comprising * SiH3-x Rx ([0057]-[0058]), R is a ligand comprising at least one of -O-R', -C-R', -N-R', -Si-R', or -S-R', R' is a functional group derived from the reactant, and the reactant comprises at least one of a carbonaceous compound, an organic compound, or an inorganic compound([0057]-[0058], [0069]-[0073]).  

Regarding claim 18, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses R' comprises at least one of an alkyl group, an alkenyl group, an alkynyl group, a carbonyl group, an aromatic, a halo group, an ester, an ether, a carboxylic acid, a carboxylate, an aldehyde, an alcohol, an alkoxide, an amine, an amide, an imine, an imide, a diimide (azo group), a nitrile, a cyanate, a nitroso, an oxime, a nitro, a thiol, a thiolate, a sulfonyl, a sulfonic acid, a sulfonate, a sulfonamide, a phosphonic acid, a phosphonate, or a thiol carbonyl([0057]-[0058]).
  Regarding claim 19, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses the reactant comprises at least one of N-methyl-2-pyrrolidone (NMP), 1-hexene, 1-hexanol, 1-hexanethiol, 1- dodecene, 1-dodecanol, 1-dodecanethiol, 1-octadecene, 1-octadecanol, 1-octadecanethiol, polyethylene glycol methyl ether, polyethylene oxide vinyl ether, phenol, aniline, benzoic acid, benzaldehyde, styrene, 2-naphthol, 2-vinylnaphthalene, 2-naphthalenemethanol, 4- vinyl biphenyl, 4-phenyl phenol, 4-biphenyl methanol, 4-biphenyl carboxaldehyde, 4- terphenylol, 4-terphenyl thiol, 4-phenylazophenol, polyacrylic acid (PAA), polyacrylonitirile, polyethylene oxide, acrylic acid, lithium acrylate, benzene-1,4- dicarboxaldehyde, benzene-1,3-dicarboxaldehyde, benzene-1,3,5-tricarboxaldehyde, 4- .  
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adireddy et al. (US2020/0115397).
Regarding claim 3, Adireddy discloses all of the claim limitations as set forth above. Adireddy further discloses the average particle size is in the range of about 50 nm to about 300 nm ([0053]) which overlaps the claim range of between 3 nm and 75 nm, thus reading on the limitation.
Adireddy is explicitly silent to the claimed range however   “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Allowable Subject Matter
16.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-15 is overcome.
In particular, the allowable limitation is further comprising: a second layer comprising at least one of a binder, a conductive material, or an electrolyte, wherein: the second layer comprises an inner surface, and the first layer is positioned between the core and the second layer.  
In the instant invention, functionalized and/or partially functionalized Si NPs, after an initial reacting of the reactants with silicon hydride groups, may be added to a slurry or mixture that includes at least one of a binder and/or a conductive material to produce an electrode mixture (e.g. an anodic mixture) ([0049] US 2020/0223704). This mixing of the functionalized 
Adireddy does not disclose, teach or render obvious the noted claim limitation.
17.	 Claims 8-15 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-15 is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724